Citation Nr: 0920034	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for muscle atrophy of 
the right thigh, including as secondary to service-connected 
soft tissue lacerations to right foot and heel with residual 
pes planus.  

2.  Entitlement to service connection for pelvic rotation, 
including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus.  

3.  Entitlement to service connection for sciatic nerve and 
posterior left thigh disorder, including as secondary to 
service-connected soft tissue lacerations to right foot and 
heel with residual pes planus.  

4.  Entitlement to service connection for L3 nerve group 
disorder causing numbness/sleeping feeling to left thigh and 
knee, including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus.  

5.  Entitlement to service connection for a disorder claimed 
as spinal alignment C1 through S3, including as secondary to 
service-connected soft tissue lacerations to right foot and 
heel with residual pes planus.  

6.  Entitlement to service connection for a disorder claimed 
as an inability to sustain an upright position, to support 
body weight independently, or to recover from a fall, right 
leg, including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus.  

7.  Entitlement to service connection for loss of stability 
of the cruciate ligament, left knee, including as secondary 
to service-connected soft tissue lacerations to right foot 
and heel with residual pes planus.  

8.  Entitlement to an evaluation in excess of 20 percent for 
service-connected soft tissue lacerations to right foot and 
heel with residual pes planus.

9.  Entitlement to an initial compensable evaluation for 
muscle atrophy, right calf.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 
1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The Veteran testified in support of these claims during a 
hearing held before a Decision Review Officer at the RO in 
March 2007.  

The Board addresses the claims of entitlement to service 
connection for pelvic rotation, a L3 nerve group disorder 
causing numbness/sleeping feeling to left thigh and knee, 
spinal alignment C1 through S3, a disorder claimed as an 
inability to sustain an upright position, to support body 
weight independently, or to recover from a fall, right leg, 
all including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus, 
entitlement to an evaluation in excess of 20 percent for 
service-connected soft tissue lacerations to right foot and 
heel with residual pes planus, and entitlement to an initial 
compensable evaluation for muscle atrophy, right calf, in the 
REMAND section of this decision, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran does not currently have muscle atrophy of the 
right thigh.  

3.  The Veteran does not currently have a sciatic nerve and 
posterior left thigh disorder.   

4.  The Veteran does not currently have a left knee disorder 
manifested by a loss of stability of the cruciate ligament.  


CONCLUSIONS OF LAW

1.  Muscle atrophy of the right thigh was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of service-connected soft tissue lacerations to right foot 
and heel with residual pes planus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A sciatic nerve and posterior left thigh disorder was not 
incurred in or aggravated by active service and is not 
proximately due to or the result of service-connected soft 
tissue lacerations to right foot and heel with residual pes 
planus.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.  Loss of stability of the cruciate ligament, left knee, 
was not incurred in or aggravated by active service and is 
not proximately due to or the result of service-connected 
soft tissue lacerations to right foot and heel with residual 
pes planus.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated July 2004, August 2004, 
November 2004 and January 2005, before initially deciding 
those claims in a rating decision dated in March 2005.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent the Veteran in March 
2006, August 2006 and November 2006, also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
those claims, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claims pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to send to VA all 
requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service treatment records and post-service 
VA and private treatment records.  In one case, however, the 
treatment provider did not respond to the RO's request for 
the Veteran's treatment records.  The Veteran does not now 
assert that there is any other outstanding information or 
evidence that needs to be secured in support of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners discussed the claimed disabilities at 
issue in this decision.  After the first such examination, 
the Veteran asserted that the reports thereof were inadequate 
to decide his claim.  The RO thus afforded the Veteran 
another examination.  Since then, the Veteran has not 
disputed the adequacy of the report of the examination.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
multiple disorders allegedly developed secondary to a 
motorcycle accident during service in July 1967.  According 
to written statements he submitted during the course of his 
appeal and his hearing testimony, at that time he was 
broadsided by a car, suffered a right lower extremity injury, 
was hospitalized for in excess of 50 days, underwent surgery 
on his right foot and heel, which included a skin graft from 
the right thigh, and, thereafter, convalesced and underwent 
physical therapy for approximately 30 days.  The Veteran 
asserts that, although he did not receive further treatment 
for his injury during the remainder of his active duty 
period, he has since developed multiple residual 
neurological, muscular, orthopedic and neuropathic disorders, 
including, in part, right thigh muscle atrophy, a sciatic 
nerve and posterior left thigh disorder, and loss of 
stability of the cruciate ligament of the left knee.

In support of these assertions, the Veteran has submitted 
photographs confirming the injury and letters from multiple 
family members, which explain that, since the surgery, the 
Veteran has experienced multiple medical problems involving 
the right heel, ankle and knee, including limited movement, 
pain, a need to limp, an inability to run, jump, walk or 
stand for long periods of time, and use his feet to the 
extent most people can, and considerable suffering and 
inconvenience.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(rating schedule) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a)

Service connection may be presumed for certain conditions, 
including arthritis and progressive muscular atrophy, if it 
is shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, one such condition became manifest to a 
degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the Veteran's service treatment records, during 
active service in July 1967 the Veteran sustained right lower 
extremity injuries during a motorcycle accident.  These 
injuries, characterized as a deep avulsion laceration of the 
right foot, several lacerations across and deeply into the 
heel pad, and a marked contusion, maceration and gross 
contamination of the deep tissues of the medial foot and 
heel, necessitated surgery, or more specifically, debridement 
and excision of the contaminated wound and irrigation of the 
foot.  One month later, the Veteran experienced full 
thickness skin loss of one of the flaps and in the center of 
the medial wound, thereby necessitating a split thickness 
skin graft from the right thigh.  Ten days later, he began 
physical therapy, which included a whirlpool and range of 
motion exercises.  Thereafter, he recovered well, returned to 
full duty and was advised to wear arch supports.  By January 
1968, he had mild pain on prolonged standing and numbness, 
but no limitation of motion of the right foot, a normal gait, 
a moderately flattened longitudinal arch, and well-healed, 
non-tender scars on the right foot and right thigh.  By 
February 1969, he had minimal tenderness associated with the 
injury, but normal function of the right foot.

Following discharge from active service, the Veteran 
occasionally received treatment, including from chiropractors 
and a family physician, for complaints associated with the 
in-service injury and surgery.  He also underwent VA 
examinations of his right lower extremity and other body 
parts allegedly affected by the injury and surgery.  

A.  Atrophy, Sciatica, Left Thigh Disorder

According to one treating chiropractor who submitted a letter 
in support of this appeal in March 2006, the Veteran's in-
service injury was affecting not only his right foot, but 
also the musculature that extended up into his right leg.  
The chiropractor explained that the Veteran's permanently 
distorted posture and balancing point affected his overall 
body structure, which, in turn, caused multiple areas of 
imbalance.  

During treatment visits dated since 1996 and VA examinations 
conducted in February 2005 and March 2007, however, no 
medical professional noted muscle atrophy of the right thigh 
or a sciatic nerve and posterior left thigh disorder.  During 
the former examination, an examiner noted that the Veteran 
had right quadriceps measuring 52 centimeters and left 
quadriceps measuring 52.5 centimeters and diagnosed "no 
atrophy of quadriceps muscles."  

During the latter examination, the Veteran reported that he 
had not noticed atrophy of the right thigh, but had sciatica 
that was causing numbness in his posterior left thigh.  The 
examiner noted no atrophy of the right thigh and no radicular 
pattern secondary to the right leg injury or any back 
disorder and concluded that there was no evidence of a 
sciatic nerve or left posterior thigh condition.   

B.  Left Knee Disorder

Since the Veteran filed a claim for service connection for a 
left knee disability, during treatment visits and VA 
examinations, no medical professional diagnosed such a 
disability.  According to private post-service treatment 
records, the Veteran injured, in part, his left knee in 
December 2001, when a tire exploded while he was working on 
it.  This injury necessitated treatment, including physical 
therapy, six months after which his knee pain began to 
resolve.  By 2004, when the Veteran filed his claim, he was 
no longer reporting left knee problems.  During the March 
2007 VA examination, x-rays revealed a normal left knee.  An 
examiner too noted an essentially normal left knee except for 
popping and diagnosed "no current evidence for a left knee 
condition on exam or x-ray."

C.  Conclusion

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service or a 
service-connected disability.  In this case, the 
contemporaneous medical evidence does not substantiate the 
Veteran's assertions diagnosing muscle atrophy of the right 
thigh, sciatica and a left thigh disorder, and a left knee 
disorder.  Such assertions may be considered competent 
evidence of a current disability and sufficient to establish 
a diagnosis when: (1) the layperson is competent to identify 
a medical opinion, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (providing an example that a 
layperson would be competent to identify a "simple" 
condition like a broken leg, but would not be competent to 
identify a form of cancer).  

In this case, the Veteran does not possess a recognized 
degree of medical knowledge to diagnose a medical condition, 
such as sciatica and/or arthritis, but he is competent to 
identify certain symptomatology that he has experienced since 
his in-service injury, including leg weakness, numbness and 
pain.  He is also competent to state that one of his legs 
appears smaller in circumference than the other, but using a 
measurement device to verify such a statement is more 
accurate and, as such, the Board finds such measurements more 
probative than the Veteran's statements in this regard.  

In light of the foregoing the Board finds that the Veteran 
does not currently have muscle atrophy of the right thigh, a 
sciatic nerve and posterior left thigh disorder, and a left 
knee disorder manifested by a loss of stability of the 
cruciate ligament.  Based on these findings, the Board 
concludes that such disabilities were not incurred in or 
aggravated by service and are not proximately due to or the 
result of service-connected soft tissue lacerations to right 
foot and heel with residual pes planus.  With regard to the 
claim for service connection for muscle atrophy of the right 
thigh, the Board also concludes that the disorder may not be 
presumed to have been incurred in service.  A preponderance 
of the evidence is against each claim in this case.  The 
benefit-of-the-doubt rule is thus not for application.  




ORDER

Service connection for muscle atrophy of the right thigh, 
including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus, 
is denied.  

Service connection for sciatic nerve and posterior left thigh 
disorder, including as secondary to service-connected soft 
tissue lacerations to right foot and heel with residual pes 
planus, is denied.  

Service connection for loss of stability of the cruciate 
ligament, left knee, including as secondary to service-
connected soft tissue lacerations to right foot and heel with 
residual pes planus, is denied.  


REMAND

The Veteran claims entitlement to service connection for 
pelvic rotation, a L3 nerve group disorder causing 
numbness/sleeping feeling to left thigh and knee, spinal 
alignment C1 through S3, and a disorder claimed as an 
inability to sustain an upright position, to support body 
weight independently, or to recover from a fall, right leg, 
all including as secondary to service-connected soft tissue 
lacerations to right foot and heel with residual pes planus, 
entitlement to an evaluation in excess of 20 percent for 
service-connected soft tissue lacerations to right foot and 
heel with residual pes planus, and entitlement to an initial 
compensable evaluation for muscle atrophy, right calf.  
Additional action is necessary before the Board decides these 
claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

For instance, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  The Court further held 
that, if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant.  As well, the 
Court held that the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44.

In this case, the RO provided the Veteran VCAA notice on his 
claims for service connection and a higher initial 
evaluation.  The RO did not, however, provide the Veteran 
VCAA notice, adequate or otherwise, on his claim for an 
increased evaluation.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
RO
afforded the Veteran examinations during the course of this 
app
eal
, 
but 
the 
rep
ort
s
of these examinations are inadequate to decide these claims.  
T
h
e 
f
i
r
s
t 
s
u
c
h 
r
e
p
o
r
t
does not mention some of the claimed disabilities at issue.  
T
h
e 
s
e
c
o
n
d 
s
u
c
h 
r
e
p
o
r
t
mentions all of the claimed disabilities with the exception 
o
f 
p
e
l
v
i
c 
r
o
t
a
t
i
o
n
,
indicates that most of these disabilities are not present, 
f
a
i
l
s 
t
o 
e
x
p
l
a
i
n 
t
h
e 
b
a
s
i
s
for so finding when, in some cases, VA and private treatment 
r
e
c
o
r
d
s 
s
h
o
w
otherwise, discounts some of the conflicting evidence on the 
b
a
s
i
s 
t
h
a
t 
i
t 
i
s
presented by a chiropractor, does not address the remainder 
o
f 
t
h
e 
c
o
n
f
l
i
c
t
i
n
g
evidence, and refrains from providing rationale for most 
c
o
n
c
l
u
s
i
o
n
s
.  

Considered collectively, the medical evidence of record now 
shows that the Veteran has various residuals of the in-
service injury, including well-healed scars, sensory nerve 
disturbances in the right foot, heel and thigh, muscle and 
joint damage in the right foot (partially due to pes planus), 
muscle damage in the right calf (separately service connected 
) and associated right knee pain.  These residuals have 
resulted in weakness, which, in turn, has caused the Veteran 
to limp.  The medical evidence of record also shows that this 
limp is aggravating the Veteran's nonservice-connected 
thoracic strain.  Despite this, the RO has evaluated all but 
the muscle atrophy in the calf as one disability, rated as 20 
percent disabling.  Clarification is thus needed regarding 
whether the nerve, joint and/or muscle damage should be 
evaluated separately and whether the Veteran is entitled to 
separate evaluations for right knee and thoracic disorders.  
Also needed is an opinion discussing the effect of the 
Veteran's limp on other areas of his body, including all 
segments of his spine (medical evidence conflicts in this 
regard), which takes into account documented pre-service back 
pain and the 2001 post-service injury that affected, in part, 
his spine and knees.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the Veteran VCAA notice 
pertaining to his claim for an evaluation 
in excess of 20 percent for service-
connected soft tissue lacerations to 
right foot and heel with residual pes 
planus, which satisfies the requirements 
of the Court's holding, noted above.  
Such notice must inform the Veteran of 
the need to submit evidence describing 
the effect any worsening of his right 
foot disability has on his employment and 
daily life and satisfying the specific 
criteria for increased evaluation under 
the DCs pursuant to which foot 
disabilities are rated.

2.  Arrange for the Veteran to undergo VA 
orthopedic and neurological examinations 
by an examiner who has not yet evaluated 
the Veteran in support of the claims 
being remanded.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all objective right 
lower extremity symptoms 
resulting from the Veteran's 
in-service injury, including 
those affecting his knee, 
thigh, calf and foot;

b) distinguish any nerve damage 
affecting the Veteran's knee, 
thigh, calf and foot (even if 
solely sensory in nature), from 
the muscle and joint damage 
affecting those parts; 

c) characterize any nerve 
damage as mild, moderate, 
moderately severe or severe and 
identify all nerves affected; 

d) characterize any muscle 
damage as slight, moderate, 
moderately severe or severe; 

e) characterize the Veteran's 
pes planus as mild, moderate, 
severe, or pronounced and note 
all symptomatology resulting 
therefrom; 

f) if the right knee symptoms 
are not found to be due to the 
Veteran's in-service injury, 
discuss the medical evidence of 
record contradicting that 
opinion and explain the basis 
for refuting it; 

g) diagnose all cervical, 
thoracic and lumbar spine 
disorders shown to exist; 

h) opine whether each disorder 
is at least as likely as not 
related to the Veteran's active 
service, including the in-
service injury; 

i) if not, opine whether each 
disorder is aggravated by the 
service-connected soft tissue 
lacerations to right foot and 
heel with residual pes planus 
and, with regard to any lumbar 
spine disorder, whether it 
preexisted service and 
increased in disability 
therein; 

j) if no disability of the 
spine is found to be related to 
the in-service injury, 
including by aggravation, 
discuss in detail the effect of 
the Veteran's limp on all 
pertinent body parts;  

k) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

l) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Readjudicate the claims being 
remanded.  In so doing, consider whether 
the Veteran is entitled to separate 
evaluations for nerve, muscle and/or 
joint damage of the right lower 
extremity, and any disorder of the spine 
and right knee, including based on 
aggravation.  Thereafter, if any benefit 
sought is not granted, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  No action is required of the Veteran 
unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


